Dear Mr. Jenkins:
You ask this office to determine whether R.S. 56:579.1 imposes a one-time fee of $1,000.00 for the issuance of a mariculture permit or whether the statute imposes an annual fee of $1,000.00 for the permit.
R.S. 56:56:579.1C(5) provides that  "the permit fee for each mariculture permit shall be one thousand dollars". In contrast, R.S.56:579.1I provides that "the secretary shall charge an annual fee of one thousand dollars for each permit issued under the provisions of this Section".
Act 993 of the 1988 Louisiana Regular Legislative Session enacted R.S.56:579.1I; Act 995 of the same session enacted R.S. 56:579.1C(5).
Laws in pari materia must be construed with a reference to each other. LA Civil Code Art 17. Statutory provisions referring to a common subject are to be construed in such a fashion as to infuse them all with efficacy and meaning and in such a manner as will produce a unified and coherent import. Johnston v. Morehouse Parish Police Jury, 424 So.2d 1053
(La.App. 2nd Cir. 1982) at page 1056; writ denied 427 So.2d 1208 (La. 1983).
In order to give effect to both provisions of the statute, which we are directed to do by rules of statutory construction, we conclude that the fee to be charged is an annual fee. To construe it otherwise would render R.S. 56:579.1I meaningless.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: _____________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released:  March 26, 2003